United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Pine Knot, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-923
Issued: September 4, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated November 16, 2007 which denied his request
for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than one year has elapsed from the last merit decision dated
July 3, 2006 to the filing of this appeal on February 11, 2008, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without conducting a merit review on the grounds that the request was untimely and failed to
demonstrate clear evidence of error.

FACTUAL HISTORY
On April 26, 2006 appellant, then a 34-year-old correctional officer, filed a traumatic
injury claim alleging that he hyperextended his left wrist while assisting another officer in
breaking up a fight between inmates on December 25, 2005. He did not stop work.
By correspondence dated May 30, 2006, the Office requested additional information
concerning appellant’s claim. No additional evidence was received and by decision dated July 3,
2006, the Office denied appellant’s claim on the grounds that there was no medical evidence
rendering a diagnosis that could be connected to the established work-related event. The
decision was sent to appellant’s address of record as stated on the initial traumatic injury claim
form.
In an August 14, 2006 report, Dr. William L. Hardy, an orthopedic surgeon, noted
appellant’s history of a left wrist injury on December 25, 2005, which appellant related occurred
at work when he broke up a fight between two inmates. He explained that appellant initially
believed that he had sprained his wrist but that over the following months his pain worsened until
he had very limited motion in his left wrist. On physical examination, Dr. Hardy found
tenderness to palpation over the mid proximal carpus over the lunate and radial carpal joint on
the dorsal and volar aspects and limited motion with pain. X-rays taken on the date of
examination revealed an apparent scaphoid fracture, partially healed. Dr. Hardy diagnosed left
wrist sprain with fracture of the scaphoid and possible avascular necrosis of the lunate.
In a December 22, 2006 statement to his congressional representative, appellant
explained that he injured his left wrist on December 25, 2005 when he broke up a fight between
two inmates. He explained that the employing establishment’s medical staff took x-rays and told
him that nothing was broken but that his pain continued for four to six months thereafter.
Appellant stated that the employing establishment then advised him to see Dr. Hardy.
In a January 5, 2007 letter, the Office advised appellant’s congressional representative of
the status of the claim and noted that appeal rights were enclosed with the July 3, 2006 decision
and that appellant should pursue those rights if he disagreed with the Office’s decision.
By correspondence dated November 1 and postmarked November 5, 2007, appellant
requested reconsideration. He explained that he submitted an “appeal” to the employing
establishment in April 2007 but that he later discovered that the employing establishment failed
to submit the documentation to the Office. Appellant argued that the employing establishment
told him that it would submit the review request but failed to do so. He provided a copy of a
reconsideration request dated April 12, 2007 which he indicated was given to the employing
establishment. The employing establishment submitted a November 1, 2007 letter from Richard
Kearnely, a safety specialist, indicating that appellant submitted a reconsideration request dated
March 12, 2007. Mr. Kearnely stated that he did not know if this was sent by the previous
person who was handling appellant’s case. He advised that he could not explain what happened
with the paperwork and why the Office did not earlier receive appellant’s reconsideration
request.

2

By decision dated November 16, 2007, the Office denied appellant’s request for
reconsideration without conducting a merit review on the grounds that it was untimely filed and
failed to establish clear evidence of error. It noted that the initial July 3, 2006 denial included
appeal rights that advised appellant to submit his request for reconsideration directly to the
Office.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through its regulations, has imposed limitations on the exercise of
its discretionary authority. One such limitation is that the Office will not review a decision
denying or terminating a benefit unless the application for reconsideration is filed within one
year of the date of that decision.4 The Board has found that the imposition of this one year time
limitation does not constitute an abuse of the discretionary authority granted the Office under
5 U.S.C. § 8128(a).5
The Office’s regulations provide:
“[The Office] will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of [the Office] in its
most recent merit decision. The application must establish, on its face, that such
decision was erroneous.”6
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the application for reconsideration to determine
whether there is clear evidence of error pursuant to the untimely request in accordance with
section 10.607(b) of its regulations.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.8 The evidence must be positive, precise and explicit and must

1

5 U.S.C. § 8128(a).

2

Thankamma Mathews, 44 ECAB 765, 658 (1993).

3

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

4

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
5

20 C.F.R. § 10.607(b); Thankamma Mathews, supra note 2 at 769; Jesus D. Sanchez, supra note 3 at 967.

6

20 C.F.R. § 10.607(b).

7

Thankamma Mathews, supra note 2 at 770.

8

Id.

3

be manifest on its face that the Office committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.13
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration as
untimely. The implementing federal regulation provides that a request for reconsideration must
be filed within one year from the date of the Office decision for which review is sought. As
appellant’s November 1, 2007 reconsideration request was made more than one year following
the Office’s July 3, 2006 decision, the Board finds that appellant’s request was untimely filed.
The Board notes that appellant indicates he submitted a reconsideration request dated April 12,
2006 to the employing establishment which failed to forward the request to the Office.
However, the appeal rights included in the Office’s July 3, 2006 decision clearly instructed
appellant to submit his reconsideration request directly to the Office. The evidence does not
indicate that the Office received an earlier request for reconsideration from appellant. Therefore,
the Board finds that the request was untimely. Consequently, to have his claim reopened
appellant must show clear evidence of error by the Office in its July 3, 2006 decision.
The Office denied appellant’s traumatic injury claim on the grounds that the medical
evidence did not establish that the employment incident caused an injury. After issuance of the
Office’s July 3, 2006 decision, appellant submitted an August 14, 2006 medical report from
Dr. Hardy. However, Dr. Hardy’s report is insufficient to establish evidence or clear error in the
Office’s July 3, 2006 decision. While he relates the history of injury provided by appellant, the
physician did not provide his own specific opinion that the December 25, 2005 employment
incident caused an injury. Furthermore, even if Dr. Hardy’s recounting of appellant’s history
could be construed as support for causal relationship, the Board has held that the term “clear
evidence of error” is intended to represent a difficult standard. For example, evidence such as a
detailed, well-rationalized medical report which if submitted before the denial was issued would
have created a conflict in medical opinion requiring further development is nonetheless not clear

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Jesus D. Sanchez, supra note 3 at 968.

11

Leona N. Travis, supra note 9.

12

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

13

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

4

evidence of error and would not require a review of the case.14 The Board finds that Dr. Hardy’s
August 14, 2006 report is insufficient to raise a substantial question as to the correctness of the
Office’s decision and does not establish clear evidence of error.15 Therefore, the Board finds that
the Office properly denied appellant’s request for reconsideration without conducting a merit
review on the grounds that it was untimely filed and failed to establish clear evidence of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting a merit review on the grounds that it was untimely filed and failed to
establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Joseph R. Santos, 57 ECAB 554 (2006), citing Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(c) (January 2004).
15

Appellant asserted that he submitted evidence to the employing establishment and the employing establishment
failed to forward it to the Office. Although the employer is responsible for submitting any relevant factual or
medical evidence in its possession, the Board notes that it is ultimately appellant’s burden to submit sufficient
evidence to perfect his claim. See 20 C.F.R. §§ 10.115(f), 10.118(a).

5

